   Case 18-19943-VFP      Doc 49    Filed 03/11/19 Entered 03/12/19 10:14:16           Desc Main
                                    Document     Page 1 of 2

UNITED STATES BANKRUPTCY COURT
DISTRICT OF NEW JERSEY
Marie-Ann Greenberg, MAG-1284
Marie-Ann Greenberg, Standing Trustee
30 TWO BRIDGES ROAD                                                Order Filed on March 11, 2019
SUITE 330                                                          by Clerk
                                                                   U.S. Bankruptcy Court
FAIRFIELD, NJ 07004-1550                                           District of New Jersey
973-227-2840                                           Chapter 13 Case No.: 18-19943
Chapter 13 Standing Trustee

IN RE:                                                 HEARING DATE: 02/21/2019

   MARIE A JOSAPHAT                                    Judge: VINCENT F. PAPALIA



                              ORDER DISMISSING PETITION


  The relief set forth on the following page, numbered two (2), is hereby ORDERED.




    DATED: March 11, 2019




                                              1
        Case 18-19943-VFP       Doc 49     Filed 03/11/19 Entered 03/12/19 10:14:16            Desc Main
                                           Document     Page 2 of 2
Debtor(s): MARIE A JOSAPHAT


Case No.: 18-19943

Caption of Order:       ORDER DISMISSING PETITION

          THIS MATTER having come before the Court on the Chapter 13 Standing Trustee’s Motion to

Dismiss on 02/21/2019, and the Court having been satisfied that proper service and notice was

effectuated on the Debtor(s) and Debtor(s)’ counsel, and the Court having considered the Chapter 13

Standing Trustee’s report, and good and sufficient cause appearing therefrom for the entry of this Order,

it is

          ORDERED AND DIRECTED, that the Debtor(s) Voluntary Petition for Relief under Chapter 13

and all proceedings thereunder are hereby dismissed without prejudice.



          Pursuant to 11 U.S.C. Sec. 349(b) this Court, for cause, retains jurisdiction over any additional

application filed within 30 days by any administrative claimants for funds on hand with the Chapter 13

Trustee.




                                                       2
